Citation Nr: 1712505	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  11-05 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral eye condition (other than glaucoma), to include as due to exposure to Agent Orange or as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran initially claimed entitlement to service connection for glaucoma of the right eye, but the claim was expanded to entitlement to service connection for glaucoma of both eyes in the May 2009 rating decision.  In August 2014, the Board expanded the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), to include entitlement to service connection for a bilateral eye condition.  In September 2016, the Board denied the Veteran's claim for bilateral glaucoma and remanded the claim for a bilateral eye condition, other than glaucoma, for further development, to include obtaining a VA medical opinion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, but this claim must again be remanded for further development.  In March 2017, the Veteran asserted that his current left eye disorder resulted from a shrapnel injury to his left eye during service.  His service treatment records reveal that an imbedded foreign body was removed from his left eye in November 1971.  A medical opinion must be obtained as to whether the Veteran's current left eye disorder is related to this in-service injury.

Further, in March 2017 the Veteran submitted literature from the American Diabetes Association associating cataracts with diabetes.  This information should be provided to the VA examiner in obtaining an additional medical opinion concerning whether the Veteran's diabetes mellitus caused or aggravated his cataracts.

Finally, the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated from October 2016 forward.

2. Thereafter, the AOJ should arrange for an addendum opinion (with examination only if deemed necessary by the provider) from the November 2016 VA examiner (or from another provider if the November 2016 examiner is unavailable).  The entire record, including this remand, must be reviewed by the examiner.  Based on the record, the examiner should provide opinions that respond to the following:

a. Please identify (by diagnosis) each eye disability found (excluding glaucoma).

b. For each eye disability (including bilateral cataracts but not glaucoma) identified, the examiner should:

i. Provide an opinion as to whether it is at least as likely as not (defined as a 50 percent probability or greater) that the eye disability was incurred during the Veteran's active military service or is otherwise related to military service, including in-service herbicide exposure and/or the foreign body imbedded in the Veteran's left eye in November 1971.

ii.  Provide an opinion as to whether it is at least as likely as not (defined as 50 percent probability or greater) that the eye disability is proximately due to the Veteran's service-connected type II diabetes mellitus.

iii.  Provide an opinion as to whether it is at least as likely as not (defined as 50 percent probability or greater) that the eye disability is aggravated by the Veteran's service connected type II diabetes mellitus (aggravation means the disability increased in severity beyond its natural progression).

In responding to ii and iii, the examiner must consider and discuss the internet articles submitted in June 2009 and the literature submitted in March 2017 which suggests a relationship between cataracts and diabetes mellitus type II.

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data as appropriate.

3. After undertaking the above actions and any other necessary development, the AOJ must readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  The case must then be returned to the Board for further review if necessary.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





